                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANDRE WADE,
                                              CASE NO. 2:17-CV-1101
       Petitioner,                            JUDGE ALGENON L. MARBLEY
                                              Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                    OPINION AND ORDER

       On August 14, 2018, the Magistrate Judge issued a Report and Recommendation

recommending that this action be dismissed. (ECF No. 14.) Petitioner has filed an Objection to

the Magistrate Judge’s Report and Recommendation. (ECF No. 21.) Pursuant to 28 U.S.C. §

636(b), this Court has conducted a de novo review. For the reasons that follow, Petitioner’s

Objection (ECF No. 21) is OVERRULED. The Report and Recommendation (ECF No. 14) is

ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner challenges his convictions after a jury trial in the Jefferson County Court of

Common Pleas on charges of rape, possession of drugs, and assault. The trial court imposed a

term of twelve years incarceration, and classified Petitioner as a tier III sex offender. The Ohio

Court of Appeals affirmed the judgment of the trial court, and the Ohio Supreme Court declined

to accept jurisdiction of the appeal. Petitioner unsuccessfully pursued an application to reopen

the appeal pursuant to Ohio Appellate Rule 26(B). He asserts that he was denied the effective

assistance of counsel because his attorney failed to object to bad character evidence and failed to

impeach witnesses (claim one); that the evidence was constitutionally insufficient to sustain his

                                                 1
rape conviction (claim three);1 that he was denied the effective assistance of trial counsel because

his attorney failed to request a lesser included jury instruction on the offense of sexual battery

(claim four); and that he was denied the effective assistance of appellate counsel because his

attorney failed to advise him of the deadline for filing a petition for post conviction relief, or

raise a claim of the denial of the effective assistance of trial counsel (claim six). The Magistrate

Judge recommended dismissal of these claims as procedurally defaulted or without merit.

           Petitioner maintains that his attorney performed in a constitutionally inadequate manner

by failing to request a jury instruction on the lesser included offense of sexual battery, and that

his appellate counsel should have raised this claim on direct appeal. He objects to the Magistrate

Judge’s recommendation of dismissal of both of these claims as procedurally defaulted, arguing

he has established cause for his failure to raise the issue on direct appeal, and that he did not

waive his claim of the denial of the effective assistance of appellate counsel in Rule 26(B)

proceedings, as the appellate court addressed the issue on the merits. The record, however, does

not support this argument.

           The state appellate court dismissed Petitioner’s Rule 26(B) application indicating in

relevant part as follows:

           {¶ 6} Although Wade's timely application includes a sworn statement, he failed to
           provide the portions of the record upon which he relies and cites throughout his
           application. “App. R. 26(B)(2)(e) places the responsibility squarely upon the
           applicant to provide the court of appeals with such portions of the record as are
           available to him.” Where an applicant fails to do so, “his application [is] properly
           denied.” State v. McNeill, 83 Ohio St.3d 457, 459, 700 N.E.2d 613 (1998). Wade
           has not satisfied these requirements; thus, we need not reach the merits of his
           arguments.

           {¶ 7} Even if Wade had satisfied the requirements of App.R. 26, his application
           does not present the “colorable claim of ineffective assistance of counsel”
           necessary to demonstrate a genuine issue that merits reopening. State v. Sanders,
           75 Ohio St.3d 607, 607, 665 N.E.2d 199 (1996).

1
    Petitioner has withdrawn claims two and five.

                                                    2
State v. Wade, 7th Dist. No. 14JE0036, 2017 WL 2437279, at *1-2 (Ohio Ct. App. June 5, 2017).

The appellate court also went on to indicate that Petitioner’s claim lacked merit. Nonetheless, an

alternative ruling on the merits does not forgive the waiver or otherwise revive a claim for

purposes of habeas corpus review. See Johnson v. Bobby, 2009 WL 3124423, at *34 (S.D. Ohio

Sept. 29, 2009) (citing Harris v. Reed, 489 U.S. 255, 264 n. 10 (1989) (“a state court need not

fear reaching the merits of a federal claim in an alternative holding”); Bowling v. Parker, 344

F.3d 487, 498 (6th Cir. 2003) (stating that where state court's dismissal of claim on merits

constitutes an alternative holding, federal habeas court will consider the claim procedurally

defaulted) (other citation omitted). Therefore, Petitioner has failed to establish cause for failing

to raise a claim of the denial of the effective assistance of trial counsel on direct appeal.

Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000).

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

                                                   3
(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

       The Clerk is DIRECTED to enter final JUDGMENT.

       IT IS SO ORDERED.

                                                       s/Algenon L. Marbley________________
                                                       ALGENON L. MARBLEY
                                                       UNITED STATES DISTRICT COURT

DATED: February 11, 2019




                                                   4
